14‐3404‐cv                                                                         
Cadle Co. v. Fletcher 




                                     In the
              United States Court of Appeals
                         for the Second Circuit
                                                 
 
                             AUGUST TERM 2015 
                              No. 14‐3404‐cv 
 
                           THE CADLE COMPANY, 
                             Plaintiff‐Appellee, 
 
                                       v. 
 
               MARGUERITE FLETCHER AND TERRY B. FLETCHER, 
                           Defendants‐Appellants. 
                                             
                                        
               On Appeal from the United States District Court 
                      for the District of Connecticut 
                                             
 
                         ARGUED: SEPTEMBER 25, 2015 
                         DECIDED: FEBRUARY 6, 2017 
                                            
 
Before: CABRANES and POOLER, Circuit Judges, and GARDEPHE, 
District Judge.* 
                                        

     Judge Paul G. Gardephe, of the United States District Court for the Southern 
    *

District of New York, sitting by designation. 
 

       On appeal from a judgment of the United States District Court 
for  the  District  of  Connecticut  (Stefan  R.  Underhill,  Judge)  granting 
summary  judgment  to  Plaintiff‐Appellee  on  its  claim  of  fraudulent 
transfer  of  assets  and  denying  a  motion  by  Defendants‐Appellants 
for  partial  summary  judgment.  Relying  on  an  opinion  by  the 
Connecticut  Supreme  Court  holding  post‐garnishment  residual 
wages  are  not  exempt  from  further  execution  by  a  judgment 
creditor, we AFFIRM the judgment of the District Court.  

                                               
                                        
                            Paul N. Gilmore, Updike, Kelly & Spellacy, 
                            P.C., Hartford, CT, for Plaintiff‐Appellee. 
                             

                            John  W.  Larson  (Nicholas  J.  Harding,  on 
                            the brief), Reid & Riege, P.C., Hartford, CT, 
                            for Defendants‐Appellants. 
                             

                                               
 
PER CURIAM: 

       Defendants‐Appellants Marguerite Fletcher and Terry B. 

Fletcher appeal the August 13, 2014 judgment of the District Court 

granting summary judgment to Plaintiff‐Appellee on its claim of 

fraudulent transfer of assets and denying a motion by Defendants‐

Appellants for partial summary judgment. The primary question on 

appeal is whether a judgment debtor’s residual wages after 

garnishment are exempt from further execution under Conn. Gen. 




                                      2 
Stat. §§ 52‐361a and 52‐367b, and thus should not be considered 

“assets” under the Connecticut Uniform Fraudulent Transfer Act, 

Conn. Gen. Stat. § 52‐552a et seq.1 


        On  October  14,  2015,  we  entered  an  order  certifying  the 

question of whether Conn. Gen. Stat. §§ 52‐361a and 52‐367b exempt 

a  judgment  debtor’s  post‐garnishment  residual  wages  from  further 

execution to the Connecticut Supreme Court. See Cadle Co. v. Fletcher, 

804 F.3d 198 (2d Cir. 2015) (per curiam).2 The Connecticut Supreme 

Court  has  answered  that  question  in  the  negative.  See  Cadle  Co.  v. 

Fletcher, 324 Conn. 228, 244‐45 (Dec. 23, 2016).  


        We  have  considered  all  of  the  Defendants’  remaining 

arguments  on  appeal  and  find  them  to  be  without  merit. 

Accordingly,  for  substantially  the  reasons  set  forth  by  the 

Connecticut  Supreme  Court,  we  AFFIRM  the  judgment  of  the 

District Court.  



1 The underlying facts, procedural history of the case, and issues on appeal are set 
forth in our opinion of October 14, 2015.  
 
2 In light of the paucity of state precedent, we held that it was more appropriate for 
the Connecticut Supreme Court to interpret the relevant state statutes in light of 
Connecticut’s overall statutory scheme. See Cruz v. TD Bank, N.A., 711 F.3d 261, 267‐
68 (2d Cir. 2013). Our decision to certify this question is fully explained in our 
previous opinion. See Cadle Co., 804 F.3d at 199‐202. 




                                           3